DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 16, 2022.  As directed by the amendment: claims 1, 3-7, and 11 have been amended.  Thus, claims 1-11 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and most 112(a)/(b) rejections previously set forth in the Non-Final Office Action mailed November 16, 2021.
	Response to Arguments
Applicant’s arguments, see pg. 7, filed February 16, 2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC § 103 have been fully considered and are persuasive, specifically in regards to Carter not teaching or disclosing the thread extending in the direction of injection beyond the lower end of the tubular reservoir.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments.
Regarding Applicant’s amendments to claim 5, the examiner believes the claim is still indefinite as it cannot be determined how the lower face of the thread provides the claimed function. Additionally, the amendments appear to raise new matter issues, discussed in further detail below.
Claim Objections
Claim 5 is objected to because of the following informalities:  it is recommended to amend the claim to recite “the complementary upper face of the tapping” in line 4 to better distinguish this upper face from the upper face of the external thread in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, the claim has been amended to recite that the lower face of the thread of the nozzle is arranged to transmit axial thrust forces to the upper face of 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim has been amended to recite that the lower face of the thread of the nozzle is arranged to transmit axial thrust forces to the upper face of the tapping during injection.  It is unclear how the lower face of the thread accomplishes the claimed function as it is assumed that any thrust force generated would be generated by the piston during the generation of gas during the pyrotechnic charge.  The specification is devoid of any discussion or depiction of how the lower face accomplishes such function to guide a PHOSITA’s understanding of the claim.  It is unclear what structure or feature of the lower face of the thread would accomplish such function to determine how the claimed invention is differentiated from a lower face of the thread which bears on a complementary upper face of the tapping. For examination 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navelier (US 20030097093) in view of Nelson (US 5875976).
Regarding claims 1 and 11, Navelier discloses a needleless injection device (fig. 1) comprising: 
a body (body 8 in fig. 1) forming a housing (housing formed by body 8 and body 71 in fig. 1) extending axially in a direction of injection from an upper radial seat of the housing (see below; the housing extends axially in both directions from the designated upper radial seat) along an injection axis (see below); 

    PNG
    media_image1.png
    559
    578
    media_image1.png
    Greyscale


a tubular reservoir (cylindrical reservoir 2 in fig. 2) containing an active ingredient (liquid active principal 6 in fig. 2) and extending axially in said housing from an upper end of the tubular reservoir to a lower end of the tubular reservoir (fig. 2); and 
a nozzle for injecting the active ingredient which is arranged at the lower end of the tubular reservoir (nozzle 4 in fig. 1) and which extends axially in the direction of injection from the lower end of the tubular reservoir (see below), the nozzle including an external thread adapted to be screwed onto a complementary tapping formed by the body (fig. 2; see below) such that the nozzle is configured to axially compress the reservoir on the upper radial seat of the housing (fig. 2 shows that the nozzle sandwiches the reservoir between the nozzle and the upper radial seat of the housing as designated above so that the reservoir is compressed against the seat of the housing), the external thread extending axially in the direction of injection from the lower end of the tubular reservoir to a position beyond the lower end the tubular reservoir (see below), 

    PNG
    media_image2.png
    415
    532
    media_image2.png
    Greyscale

wherein the external thread of the nozzle includes a triangular section (see below), said external thread being delimited by an upper face having a first angle relative to a radial axis perpendicular to the injection axis (see below) and a lower face having a second angle relative to said radial axis (see below).

    PNG
    media_image3.png
    330
    688
    media_image3.png
    Greyscale


Nelson teaches a similar injection device (30 in fig. 3) having a nozzle (10 in fig. 4) which threadedly engages a body (fig. 3).  Nelson further teaches said external thread being delimited by an upper face having a first angle relative to a radial axis perpendicular to the injection axis and a lower face having a second angle relative to said radial axis (see below), wherein the first angle is greater than the second angle (see below; fig. 7).

    PNG
    media_image4.png
    264
    399
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the thread of the nozzle to have the first angle be greater than the second angle, as taught by Nelson, as Nelson teaches that this arrangement is less likely to disengage or unscrew (5:28-31).
Regarding claim 2, in the modified device of Navelier, Nelson discloses the thread is sawtooth shaped (fig. 7) and the second angle formed by the lower face of the nozzle is non-zero such that said lower face forms a flank face (fig. 7; 6:25-26).
Regarding claim 3, in the modified device of Navelier, Nelson discloses the first angle is about 35 degrees (6:26-28).
Regarding claim 4, in the modified device of Navelier, Nelson discloses the second angle is about 10 degrees (6:25-26).
Regarding claim 5, in the modified device of Navelier, Navelier discloses the lower face of the thread of the nozzle bears on a complementary upper face of the tapping formed by the body (fig. 2 shows the threads in physical engagement with each other so that the lower face of the thread would bear against a complimentary upper face), and is arranged to transmit axial thrust forces to the upper face of the tapping during injection (the threads of Navelier are considered to be capable of achieving this function since they possess all of the claimed structure, see claim interpretation above).
Regarding claim 7, modified Navelier teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not explicitly teach or disclose a pitch of the thread is about one millimeter.
As discussed previously, Nelson teaches a similar device (fig. 3) which has a nozzle (10 in fig. 4) having an external thread with a pitch of about one millimeter (5:26-28).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pitch of the thread of modified Navelier to have a pitch of about one millimeter since Nelson teaches that this is an acceptable pitch and helps prevent inadvertent disengagement between the nozzle and body (5:26-32).
Regarding claim 8, modified Navelier teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not explicitly teach or disclose the nozzle is made from injection molding. 
However, it is noted by the examiner that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 227 USPQ 964. Therefore, as the step of injection molding the nozzle does not impart a physical limitation which differentiates over the prior art, Navelier is considered as reading on the limitation "the nozzle is made from injection molding".  Further, it would have alternatively been obvious to one of ordinary skill in the art to make the nozzle by injection molding for the purpose of making the nozzle from a known manufacturing method.
Regarding claim 9, modified Navelier teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not explicitly teach or disclose the body is made from injection molding. 
However, it is noted by the examiner that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 227 USPQ 964. Therefore, as the step of injection molding the .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navelier in view of Nelson, as applied to claim 1 above, and further in view of Rinehart (US 9648908).
Regarding claim 6, modified Navelier teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a curved portion that connects two adjacent triangles formed by the thread has a radius of curvature of 0.11 millimeter.
However, a review of Applicant’s specification shows that Applicant has assigned no criticality to the claimed radius (paragraph 31 discloses that the radius is about the claimed radius but does not state that the claimed radius solves any problem or provides any advantage).  Additionally, Rinehart teaches an external screw thread (“male thread” in 6:44-53) has a curved portion that connects two adjacent triangles with a radius of curvature of about 0.11 millimeters (6:44-53 discloses a “root radius” of 0.108 mm).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a radius of curvature of 0.108 mm, as taught by Rinehart, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navelier in view of Nelson, as applied to claim 1 above, and further in view of Lavi (US 20040069044).
Regarding claim 10, modified Navelier teaches all of the claimed limitations set forth in claim 1, as discussed above.  Navelier further teaches that the active ingredient is intended for therapeutic use in humans and veterinary medicine (paragraph 1).  However, modified Navelier does not teach or disclose the active ingredient is the active ingredient contained in the tubular reservoir is selected from the group consisting of Methotrexate, Adrenaline, Sumatriptan, Hydrocortisone, Naloxone, Midazolam, Apomorphine, Ethylnatrexone bromide, Phytomenadione, Chlorpromazine hydrochloride, Zuclopenthixol acetate, Danaparoid sodium, Enoxaparin sodium, Estradiol cypionate, Medoxyprogesterone acetate, Medroparin calcium, Methylprednisolone acetate, Heparin calcium, and Terbulin.
Lavi teaches a device for delivering an active ingredient (fig. 1) which can be a needleless injector (paragraph 9).  Lavi further teaches that the active ingredient can be any drug (paragraph 184) which includes sumatriptan (paragraph 185), which can alleviate migraines (paragraph 185).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the active ingredient of Navelier to be sumatriptan, for the purpose of treating migraines.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783